Stephens, J.
The bond required of a guardian of an incompetent world-war veteran, as provided by the act approved August 5, 1929 (Ga. L. 1929, p. 248), and codified (Code of 1933, §§ 49-801 to 49-816), which is, as provided by the act, conditioned "for the faithful discharge of his duty as guardian” (§§ 49-807, 49-113), is an obligation for the benefit of the ward only, and a guarantee of the faithful discharge by the guardian of the duties of the guardian to the ward, and is not an obligation for the discharge of any duty the guardian may owe to a person other than the ward as provided in § 49-611, or otherwise, such as a failure of the guardian, where the ward is insane, to confine the ward where it is necessary to do so for the safety of others. A suit against the guardian and his surety on the bond, to recover damages, for the alleged unlawful homicide of the plaintiff's husband by an insane ward of the guardian, on the ground that the guardian had wilfully failed to confine the ward, failed to set out a cause of action, and the general demurrers by the defendants were properly sustained.

Judgment affirmed.


Jenhins, P. J., and Sutton, J., concur.